Citation Nr: 1203539	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for chronic otitis of the left ear. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2011, the Board reopened the claims for service connection for left ear hearing loss and left ear chronic otitis and remanded the merits of those claims for further development.  With respect to the issue of service connection for chronic otitis of the left ear decided herein, the requested development has been completed, and no further action is required to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that the records are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The Board also notes that the Veteran reported having tinnitus since service during his June 2010 and August 2011 VA examinations.  It is unclear as to whether the Veteran may intend to file a claim for service connection for tinnitus.  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for left ear hearing loss will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been show to have chronic otitis of the left ear that manifested in service or that is causally or etiologically related to service.  


CONCLUSION OF LAW

Chronic otitis of the left ear was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO did provide the appellant with notice in December 2009, prior to the initial decision on the claim in January 2010.   Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the December 2009 notice letter about the information and evidence that is necessary to substantiate his claims for service connection.  He was also advised of the division of responsibilities in obtaining such evidence.  The December 2009 letter further explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   

In addition, the Veteran was afforded VA examinations in August 2011 in connection with his claim for service examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant and a physical examination, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Moreover, the Veteran and his representative have not argued that the examinations were inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chronic otitis of the left ear.  In this case, the presumption of soundness applies because the Veteran's April 1979 entrance examination found his ears and drums to be normal. 

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  There is some evidence indicating that the Veteran may have had preexisting chronic otitis, including an August 2011 VA examiner's opinion that his middle ear disease was most likely already underway at the time of his enlistment.  Nevertheless, the Board finds that there is insufficient evidence establishing that the disorder clearly and unmistakably existed prior to service.  While the Veteran has admitted to having eustachian tube dysfunction prior to service, he did not report having otitis media.  There are also no medical records dated prior to service documenting any treatment for or diagnosis of chronic otitis.  In addition, his service treatment records do not document any contemporaneous statements indicating that he had a preexisting disorder.  In fact, the Veteran specifically denied having a medical history of ear trouble at the time of his April 1979 entrance examination.   Moreover, shortly after his period of service, the Veteran submitted a statement in March 1981 in which he contended that the onset of severe otitis media was during service in January 1980.  As such, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting disorder.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003). 

The Veteran's service treatment records show that he was seen in January 1980 at which time an old scarred and deformed ear drum was visualized.  An undated entry also shows the Veteran had a left ear ache.  His ears were irrigated, and the assessment was otitis externa in the left ear.  In April 1980, the tympanic membrane in the left ear was retracted, and there was impacted cerumen and epithelial debris, which was removed under microscope.  The impression was abrasive otitis with probable ossicular discontinuity.  However, the remainder of his service treatment records were negative for any other pertinent complaints, treatment, or diagnosis.  In fact, the Veteran's April 1980 separation examination found his ears and drums to be normal.  Thus, his symptomatology in service appears to have been acute and transitory and to have resolved prior to his separation.   The service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability of otitis in service.  There appear to have been a couple of isolated incidents of otitis noted in the service records, which is insufficient to establish chronicity.   Indeed, the Veteran did not seek any treatment from the time of his separation in July 1980 to March 1981.  

The Board does acknowledge the Veteran's contention that he has had chronic otitis since service.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the Veteran is competent to describe symptoms, such as ear pain, but he is not competent to attribute the symptomatology to a particular ear disorder.  Otitis is not a simple medical condition that has been found to be capable of lay observation.  Indeed, there is a medical question as to whether the Veteran's symptoms are attributable to otitis as opposed to other ear disorders, such as his eustachian tube dysfunction or polyps that have been documented on other occasions.  Indeed, a VA pathology report dated in February 1981 shows that the Veteran had an otic polyp in the left external auditory canal.  See Savage v. Gober, 10 Vet, App, 488, 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.).  It has not been established that the Veteran is otherwise qualified through specialized education, training, or expertise, to offer a medical diagnosis, statement, or opinion.  

For the foregoing reasons, the Board finds that chronic otitis of the left ear did not manifest in service.  

In addition to the lack of evidence showing that chronic otitis of the left ear manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  A VA pathology report dated in February 1981 shows that the Veteran had an otic polyp in the left external auditory canal.  VA medical records dated in March 1981 also indicate that he underwent a left radical mastoidectomy.  The preoperative and postoperative diagnoses were chronic otitis media with cholesteatoma in left ear.  Prior to the surgery, the examiner noted that the Veteran had drainage in the left ear in September 1980 and a history of myringotomy and tube placement at about five years of age.  In February 1984, a VA record shows left ear ache with drainage and debris.  The diagnosis was questionable otitis externa.  

Subsequent VA progress notes dated from 2008 to 2011 show that, in November 2009, a small amount of soft brown cerumen was removed from the ear canal and a small mastoid cavity was indicated; however, the physician did not indicate which ear was treated.  She did indicate that the Veteran was instructed to keep the left ear cavity dry and not to have ear irrigations in the future.  Upon tympanometry testing in December 2009, there was no compliance in the left ear.  In February 2010, there was an assessment of chronic left otitis externa and left mastoid bowl.  In March 2011, otitis externa was once again indicated.  

An August 2011 VA examiner reviewed the claims file and reported medical history and performed a physical examination.  The examiner concluded that chronic otitis in the left ear was not causally or etiologically related to service.  He also noted that the literature does not support a link between noise exposure and otitis media.  The examiner stated that the middle ear disease was most likely already underway at the time of enlistment based on the hearing thresholds at entrance and the Veteran's medical history.  As previously discussed, however, the presumption of soundness applies in this case.

Significantly, another VA examiner also reviewed the claims file and performed a physical examination in August 2011.  That examiner stated that the Veteran's the otitis is not etiologically or casually related in any way to his military service.  

There is simply no medical evidence showing otherwise.  The only evidence provided in support of the Veteran's claim are his own allegations, and as previously discussed, he is not competent to render diagnoses or medical opinions.   

Based on the foregoing, the competent and credible evidence does not show that chronic otitis of the left ear manifested in service or is otherwise related to service.  The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic otitis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for chronic otitis of the left ear is not warranted. 


ORDER

Service connection for chronic otitis of the left ear is denied.  


REMAND

In June 2011, the Board remanded the issue of service connection for left ear hearing loss for a VA examination to determine whether the preexisting left ear hearing loss was aggravated by service.  He was thereafter provided a VA examination in August 2011.  The examiner concluded that left ear hearing loss was not permanently aggravated by service and was not causally or etiologically related to service.  Instead, she believed that his hearing loss was caused by or otherwise related to his chronic otitis.  The rationale was that the left ear hearing loss was documented upon induction into service, which was reported to be caused by childhood ear infections.  She further elaborated that the literature does not support a link between noise exposure or conductive hearing loss, which was the nature of the Veteran's left ear hearing loss.  However, the examiner did not render an opinion as to whether the Veteran's preexisting left ear hearing loss may have been aggravated by his military service, as requested in the June 2011 remand.  

The Veteran was also provided a second VA examination in August 2011 during which the examiner opined that there is no way in which the noise exposure or other service problems would have produced greater hearing loss in the left ear.  The examiner stated that the left ear hearing loss is primarily from an inherited tube insufficiency and its sequelae with surgery and indicated that there is no evidence of any service induced hearing loss in the left ear.  

The Board notes that the August 2011 VA examiners did not specifically address or account for the in-service audiological findings in their medical opinions.  In this regard, the Veteran's service treatment records do appear to show a shift in his left ear hearing loss. During his April 1979 entrance examination, puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 50, 35, 35, and 35 in the left ear.  In May 1979, an audiogram documented the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as being 60, 55, 55 50, and 40 in the left ear.  An audiogram in September 1979 shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 60, 60, 45, 50, and 30 in the left ear.  An audiogram in December 1979 also notes puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as being 45, 50, 50, 50, and 30 in the left ear.  On January 11, 1980, an audiogram recorded his decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear as 55, 55, 65, 65, and 60.  On January 28, 1980, an audiogram shows that at 500, 1000, 2000, 3000, and 4000 Hertz decibels were 60, 55, 45, 50, and 35 in the left ear.  Upon separation from service, an audiogram in April 1980 indicated that at 500, 1000, 2000, 3000, and 4000 Hertz decibels in the left ear were 60, 60, 45, 50, and 30.  An uninterpreted graph that same month indicates that at 500, 1000, 2000, and 4000 Hertz decibels in the left ear were 55, 45, 35, and 35.  

In addition, a physical profile serial report on January 11, 1980, shows that there was a severe shift in hearing in the left ear, and the Veteran was entered into a detailed medical followup program to determine final disposition, which required removal from noise exposure for 30 days before additional testing.  The Veteran was instructed to wear noise protectors.  On January 28, 1980, the records indicate that hearing in the left ear did not improve by not being exposed to noise.  A physical profile that same month shows that the Veteran's transfer to law enforcement was permitted in order for him not to be subjected to hazardous noise exposure.  In February 1980, a physical profile serial report stipulates that the Veteran should not be assigned when cross trained to duty that requires use of radios or communication in a noisy environment or where acute hearing is necessary for safety reasons.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary to determine the nature and etiology of the Veteran's left ear hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's left ear hearing loss. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records, post-service medical records, and assertions. 

The examiner should opine whether it is at least as likely as not that the Veteran's preexisting left ear hearing loss worsened in severity during service, including his noise exposure therein, and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. 

In rendering his or her opinion, the examiner should also discuss the audiological findings documented in the Veteran's service treatment records, the significance of any shift in hearing during service, and the Veteran's transfer to a military occupational specialty where he was not subject to hazardous noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


